DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Batty et al. (US 2008/0289801) or, in the alternative, under 35 U.S.C. 103 as obvious over Batty in view of Caplin (US 5,806,800).

In re. claim 10, Batty teaches a deployable radiator mounted on a body structure of a satellite, the deployable radiator comprising: a first radiator panel (30) (fig. 10) (para [0030],[0071]); a first deployment mechanism (door hinge at corners) (para [0072]) (figs. 10-11) to connect the first radiator panel to the body structure (fig. 10) of the satellite and to deploy the first radiator panel from a state where the first radiator panel is opposed to a north or south face of the body structure of the satellite (when fully opened) (para [0071]) (the examiner notes that north or south facing fails to further define the structure of the radiator); a second radiator panel (30) (fig. 10) (para [0030],[0071]) stacked with the first radiator panel to be opposed to the north or south face of the body structure of the satellite and sandwiched between the body structure of the satellite and the first radiator panel, in the state where the first radiator panel is opposed to the body structure of the 
If the applicant is of the opinion that Batty fails to disclose a thermally insulated surface, Caplin teaches a satellite radiator panel (62, 64, 66, 68) (fig. 3) with a thermally insulated surface (surface opposite radiating surface blanketed with thermal insulator) (col. 3, ln. 63-67) and the first opposed surface is a heat removal surface (heat rejecting surface) (col. 4, ln. 37-47).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Batty to include the teachings of Caplin to have a thermally insulated surface opposite the heat removal surface, since Batty states the radiator panels provide modulated cooling and heating by engineered operation of reflective (on face) and emissive (opposite face) doors, and doing so would utilize known heating techniques, such as thermal insulation.

Claim 11 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Batty.

In re. claim 11, Batty teaches a deployable radiator mounted on a body structure of a satellite, the deployable radiator comprising: a first radiator panel (30) (fig. 10) (para [0030],[0071]); a first deployment mechanism (door hinge at corners) (para [0072]) (figs. 10-11) to connect the first radiator panel to the body structure (fig. 10) of the satellite and to deploy the first radiator panel from a state where the first radiator panel is opposed to a north or south face of the body structure of the satellite (when fully opened) (para [0071]) (the examiner notes that north or south facing fails to further define the structure of the radiator); a second radiator panel (30) (fig. 10) (para [0030],[0071]) stacked with the first radiator panel to be opposed to the north or south face of the body structure of the satellite and sandwiched between the body structure of the satellite and the first radiator panel, in the state where the first radiator panel is opposed to the body structure of the satellite (fig. 10); and a second deployment mechanism (door hinge at corners) (para [0072]) (figs. 10-11) to connect the second radiator panel to the body structure of the satellite and to deploy the second radiator panel in a direction opposite to a deployment direction of the first radiator panel from a state where the second radiator panel is opposed to the north or south face of the body structure of the satellite (when fully opened) (para [0071]) (the examiner notes that north or south facing fails to further define the structure of the radiator), wherein in the first radiator panel, a first opposed surface opposed to the north or south face of the body structure of the satellite and the opposite surface of the first opposed surface are heat removal surfaces (modulated cooling and heating by engineered operation of reflective (on face) and emissive (opposite face) doors) (para [0030]), and wherein in the second radiator panel, a second opposed surface opposed to the north or south face of the body structure of the satellite and the opposite surface of the second opposed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Batty as applied to claims 10-11 above, and further in view of Caplin.

In re. claims 12-13, Batty teaches the deployable radiator according to claim 10, comprising: a state where the first radiator panel and the second radiator panel are stacked up and opposed to the north or south face of the body structure of the satellite (fig. 10).
Batty fails to disclose a holding and releasing mechanism to stack and hold the first radiator panel and the second radiator panel and to release the first radiator panel and the second radiator panel from a state where the holding and releasing mechanism have held the first radiator panel and the second radiator panel.
Caplin teaches a holding and releasing mechanism (54) (fig. 2) to stack and hold the first radiator panel and the second radiator panel and to release the first radiator panel and the second radiator panel from a state where the holding and releasing mechanism have held the first radiator panel and the second radiator panel (col. 4, ln. 25-36).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Batty to include the teachings of Caplin to have a 
In re. claims 14-15, Batty fails to disclose in the first radiator panel, a thermal insulation material is attached to at least a portion of the outer layer surface.
Caplin teaches in the first radiator panel (62, 64, 66, 68) (fig. 3), a thermal insulation material is attached to at least a portion of the outer layer surface (surface opposite radiating surface blanketed with thermal insulator) (col. 3, ln. 63-67).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Batty to include the teachings of Caplin to have a thermal insulation material attached to at least a portion of the outer layer surface, since Batty states the radiator panels provide modulated cooling and heating by engineered operation of reflective (on face) and emissive (opposite face) doors, and doing so would utilize known heating techniques, such as thermal insulation.
In re. claims 16-17, Batty fails to disclose the first radiator panel includes a thermally insulated panel to cover the at least the portion of the outer layer surface in the state where the first radiator panel is opposed to the body structure of the satellite.
Caplin teaches in the first radiator panel (62, 64, 66, 68) (fig. 3), includes a thermally insulated panel to cover the at least the portion of the outer layer surface in the state where the first radiator panel is opposed to the body structure of the satellite (surface opposite radiating surface blanketed with thermal insulator, and blanket is understood to be a panel of insulation) (col. 3, ln. 63-67).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batty as modified by Caplin as applied to claims 16-17 above, and further in view of Chaix et al. (US 2005/0156083).

In re. claims 18-19, Batty as modified by Caplin fail to disclose a third deployment mechanism to deployably connect the thermally insulated panel to the first radiator panel.
Chaix teaches a third deployment mechanism (hinge) (fig. 6B) to deployably connect a panel (C3) to a first radiator panel (C2) (invention relates to spacecraft radiators) (para [0034]-[0035]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Batty as modified by Caplin to include the teachings of Chaix to have a third deployment mechanism to deployably connect a thermally insulated panel to the first radiator panel, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable result of providing an increased surface for radiation.
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647